Clark, J.
The obvious intention of the Legislature, as manifested in art. 186 of the Penal Code, was to prevent altogether the barter and sale of merchandise on Sunday, and to prohibit all merchants, grocers, dealers in wares or merchandise, or traders in any lawful business whatever, from desecrating the Sabbath, and distracting with their avocations the peace and quiet of other portions of the community, who might desire, from religious or other considerations, to devote the day to the worship of God, and to entire rest from their daily employments. This purpose, so manifest, cannot be disregarded in the search for a proper *315rule for construction, but must be given effect to, unless qualified or restricted by some- potent provision of law rendering a contrary construction imperative. If a reasonable construction of the language would tend to effectuate this purpose, and another construction equally as reasonable would have a contrary tendency, under well-established canons of construction courts should not hesitate in choosing the former to the exclusion of the latter. Intention frequently controls express language in the construction of a statute. Walker v. The State, 7 Texas Ct. App. 245.
If, in the adoption of this article, it was the intention of the Legislature to prohibit simply the opening of stores, saloons, and other similar establishments on Sunday, it is reasonable to suppose that exact language to that effect would have been employed, especially in view of the fact that the statutes of many of our sister States, upon the same subject, denounce a penalty only for opening or keeping open such establishments on the Lord’s Day, and not for sales made after opening. And if that was the act aimed at, in view of other legislation found in the Code it is more than O likely that the law-making power would have provided that each Sunday an establishment was kept open should constitute one offence, as is the case'with offensive trades, practising medicine unlawfully, and entrapping fish with seines, nets, etc., in certain seasons. Penal Code, arts. 389, 397, 424. The statute prohibits selling or bartering on Sunday, and each act of sale or barter is in itself an offence, as much so as any other act made penal by law; and for each act of sale or barter an independent prosecution will lie, and the court below did not err in so holding.
The indictment is deemed sufficient. Since the decision in Horan v. The State, 24 Texas, 161, it has not been deemed an absolute requisite that the indictment should describe the offence charged with such particularity as to entirely supersede proof of its identity when the judgment is pleaded in bar to a second prosecution. As said in *316that case, “such a degree of certainty would often be impracticable, and has never been, in the enforcement of this rule at common law, required in the higher grades of offences.”

Affirmed.